Affirmed and Opinion Filed April 2, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00233-CV

                  LAWRENCE P. PITTS, Appellant
                               V.
 THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
  ASSOCIATION FKA THE BANK OF NEW YORK TRUST COMPANY,
    N.A. AS SUCCESSOR TO JP MORGAN CHASE BANK, N.A., AS
 TRUSTEE FOR RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.,
   MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
   SERIES 2005-RP2, ET AL.; OCWEN LOAN SERVICING, LLC; AND
          MACKIE WOLF ZIENTZ & MANN P.C., Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-15415

                        MEMORANDUM OPINION

                   Before Justices Schenck, Smith, and Garcia
                           Opinion by Justice Garcia

      Plaintiff-appellant Lawrence P. Pitts, proceeding pro se, appeals a take-

nothing judgment rendered against him after a bench trial. In two issues, he argues

that the trial court erred by (1) excluding certain evidence and (2) rendering

judgment against him. We affirm.
                                   I. Background
       In December 2016, Pitts sued appellees The Bank of New York Mellon Trust

Company (“Bank”), Ocwen Loan Servicing (“Ocwen”), and Mackie Wolf Zientz &

Mann, P.C. Pitts sought to quiet title to his residence in Garland, Texas, and claimed

that appellees held an invalid and unenforceable deed of trust on the property that

caused a cloud on his title. Specifically, he alleged that (1) in December 2010, a

prior creditor had accelerated the promissory note secured by the deed of trust; (2) in

December 2014, the four-year statute of limitations expired; and (3) in January 2016,

appellees began improper attempts to accelerate the note a second time and to initiate

foreclosure proceedings. Pitts asserted claims to quiet title and for declaratory relief,

fraud, and violations of the Texas Finance Code.

      The Bank and Ocwen filed a counterclaim seeking a declaratory judgment that

a foreclosure of the deed of trust was not time-barred.

      The trial court denied Pitts’s request for a temporary injunction. He filed a

motion for reconsideration and then tried to appeal the denial of that motion. We

dismissed the appeal for lack of jurisdiction. Pitts v. Bank of N.Y. Mellon Trust Co.,

No. 05-17-00115-CV, 2017 WL 474468 (Tex. App.—Dallas Feb. 6, 2017, no pet.)

(mem. op.).

      Next, appellees won a take-nothing summary judgment as to all of Pitts’s

claims. Pitts appealed. We affirmed the summary judgment as to Pitts’s Finance

Code claims, but we reversed and remanded as to his quiet title, declaratory

                                          –2–
judgment, and fraud claims. Pitts v. Bank of N.Y. Mellon Trust Co., 583 S.W.3d 258

(Tex. App.—Dallas 2018, no pet.). We held that appellees had not conclusively

proved that the 2010 acceleration, if any, was abandoned. Id. at 267; see also id. at

260 n.1 (noting that there was no summary-judgment evidence that the acceleration

occurred but that appellees had not disputed Pitts’s allegation).

      On remand, Mackie Wolf Zientz & Mann again won summary judgment. Pitts

raises no complaints about that order in this appeal.

      The trial judge conducted a nonjury trial on Pitts’s claims against the Bank

and Ocwen. No witnesses testified, but both sides admitted several documents as

exhibits. The trial judge sustained the defendants’ objections to Pitts’s Exhibit 15,

a one-page document with the title “NOTICE OF ACCELERATION OF

MATURITY” at the top. The judge did not specify her reasons for sustaining the

objections.

      After the trial, the judge signed a final judgment denying all relief to both

sides. No findings of fact were requested or made.

      Pitts timely appealed.

                                    II.   Analysis
A.    Issue One: Did the trial judge abuse her discretion by excluding Pitts’s
      evidence?
      Pitts’s first issue argues that the trial judge abused her discretion by sustaining

the objections to his Exhibit 15. We conclude that Pitts has not shown error.


                                          –3–
      1.     Standard of Review
      We review a ruling on the admissibility of evidence for abuse of discretion.

Fleming v. Wilson, 610 S.W.3d 18, 21 (Tex. 2020) (per curiam). A trial judge abuses

her discretion if she acts without reference to any guiding rules and principles such

that her ruling is arbitrary or unreasonable. Pressley v. Casar, 567 S.W.3d 327, 333

(Tex. 2019) (per curiam). The trial judge has no discretion in determining what the

law is or in applying the law to the facts. Id.

      2.     Relevant Facts
      During the trial of this case, Pitts offered a one-page document into evidence

as Exhibit 15. Taken at face value, the document was “Page 2 of 3” of a December

17, 2010 notice of acceleration of the maturity of a promissory note secured by a

deed of trust covering the residence in question. The Bank and Ocwen made three

objections to Exhibit 15: (1) hearsay, (2) lack of authentication, and (3) failure to

disclose as a trial exhibit. They also pointed out that the exhibit appeared to be

incomplete because the phrase “Page 2 of 3” appeared at the bottom of the one-page

document. Pitts did not respond directly to these objections, but he pointed out that

the Bank and Ocwen’s trial brief had mentioned the document and described its

contents. The trial judge excluded Exhibit 15.

      On appeal, Pitts argues that the trial judge erred by excluding Exhibit 15

because (1) the Bank and Ocwen never denied that the December 2010 acceleration

occurred and (2) the document had been filed with the trial court three times before

                                          –4–
trial. Pitts also attached a complete copy of the alleged acceleration document to his

appellant’s brief along with his own authenticating affidavit.

      3.      Application of the Law to the Facts
      In analyzing Pitts’s arguments, we focus on the Bank and Ocwen’s

authentication objection.    Once the defendants objected to Pitts’s failure to

authenticate the document, Pitts bore the burden to produce evidence sufficient to

support a finding that the document was what he claimed it to be. See TEX. R. EVID.

901(a). Pitts cites no authority to support his contention that an opponent’s past

failure to deny a document’s authenticity is itself evidence of authenticity—much

less evidence so compelling as to deprive the trial court of discretion to sustain a

lack-of-authentication objection. We have found no such authority, in the Texas

Rules of Evidence or elsewhere.

      Further, the document’s attachment to a prior pleading is not persuasive here.

Documents attached to pleadings are not evidence unless they are offered and

admitted as evidence by the trial court. Ugwa v. Ugwa, No. 05-17-00633-CV, 2018

WL 2715437, at *2 (Tex. App.—Dallas June 6, 2018, no pet.) (mem. op.) (citing

Nelson v. Neal, 787 S.W.2d 343, 346 (Tex. 1990) (“Exhibits tendered but not

admitted into evidence are not part of the record and cannot be considered on

appeal.”)).

      Generally, the proponent of evidence must authenticate it by a sponsoring

witness or by showing that the evidence meets Rule 902’s requirements for self-

                                         –5–
authentication. See Swan v. GR Fabrication, LLC, No. 05-17-00827-CV, 2018 WL

1959486, at *2 (Tex. App.—Dallas Apr. 26, 2018, no pet.) (mem. op.) (discussing

the authentication requirement). Pitts did neither. We hold that neither (1) the prior

filings of the document by other parties nor (2) the Bank’s and Ocwen’s alleged

failures to object to the document during temporary-injunction and summary-

judgment proceedings deprived the trial judge of discretion to sustain the Bank’s and

Ocwen’s lack-of-authentication objection.

      Additionally, we disregard the alleged copy of the full three-page document

that Pitts attached to his appellant’s brief because we cannot consider documents that

are not part of the appellate record. See Sink v. Sink, 364 S.W.3d 340, 345 (Tex.

App.—Dallas 2012, no pet.) (“[A]n appellate court cannot consider documents that

are cited in the brief and attached as appendices if they are not formally included in

the record on appeal.”). He asks us to take judicial notice of that document, but we

deny that request because the document does not satisfy the requirements for judicial

notice. See TEX. R. EVID. 201(b) (judicial notice may be taken of facts not subject

to reasonable dispute because they are “generally known within the trial court’s

territorial jurisdiction” or “can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned”).

      We overrule Pitts’s first issue on appeal.




                                         –6–
B.    Issue Two: Did the trial court err by rendering a take-nothing judgment
      against Pitts on his claims to quiet title and for declaratory judgment?
      In his second issue, Pitts asserts that the trial court erred by rendering a take-

nothing judgment against him on his claims to quiet title and for declaratory

judgment. The sole basis for Pitts’s second issue is the trial judge’s exclusion of his

Exhibit 15. Because we have concluded that Pitts did not show the trial judge abused

her discretion by excluding Exhibit 15, it follows that Pitts has not shown that the

trial judge erred by rendering judgment against him. Accordingly, we overrule

Pitts’s second issue on appeal.

                                  III. Conclusion
      We affirm the trial court’s judgment.




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE

200233F.P05




                                         –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

LAWRENCE P. PITTS, Appellant                   On Appeal from the 116th Judicial
                                               District Court, Dallas County, Texas
No. 05-20-00233-CV           V.                Trial Court Cause No. DC-16-15415.
                                               Opinion delivered by Justice Garcia.
THE BANK OF NEW YORK                           Justices Schenck and Smith
MELLON TRUST COMPANY,                          participating.
NATIONAL ASSOCIATION FKA
THE BANK OF NEW YORK
TRUST COMPANY, N.A. AS
SUCCESSOR TO JP MORGAN
CHASE BANK, N.A., AS
TRUSTEE FOR RESIDENTIAL
ASSET MORTGAGE PRODUCTS,
INC., MORTGAGE ASSET-
BACKED PASS-THROUGH
CERTIFICATES SERIES 2005-RP2,
ET AL.; OCWEN LOAN
SERVICING, LLC; AND MACKIE
WOLF ZIENTZ & MANN P.C.,
Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellees The Bank Of New York Mellon Trust
Company, National Association FKA The Bank Of New York Trust Company,
N.A. As Successor To JP Morgan Chase Bank, N.A., As Trustee For Residential
Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates
Series 2005-RP2, Et Al.; Ocwen Loan Servicing, LLC; and Mackie Wolf Zientz &
Mann P.C. recover their costs of this appeal from appellant Lawrence P. Pitts.

                                         –8–
Judgment entered this 2nd day of April, 2021.




                                      –9–